Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/18/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, the claim recites “A method, implemented by a computer, for analyzing effectiveness of applied treatments or characterizing a landing zone, the method comprising: for respective one or more wells: receiving production data associated with a plurality of time intervals; determining oil, gas, and/or water combining the oil, gas, and/or water production data per time interval of the plurality of time intervals to obtain a fluid production for the time interval; calculating, per time interval of the plurality of time intervals, a fluid production rate as a function of the effective fluid production time and the fluid production of the time interval; and normalizing the fluid production rate per time interval of the plurality of time intervals using a normalization factor that is available in the production data received; and analyzing effectiveness of treatments applied to a well of the respective one or more wells using the well's normalized fluid production rate of the plurality of time intervals”.
Regarding Claim 12, the claim recites “A computer system for analyzing effectiveness of applied treatments or characterizing a landing zone, the method comprising: a processor; a memory accessible by the processor; instructions stored in the memory and executable by the processor to instruct the system to: for respective one or more wells: receive production data associated with a plurality of time intervals; determine oil, gas, and/or water production data from the production data per time interval of a plurality of time intervals; determine an effective fluid production time for production of the oil, gas, and/or water per time interval of the plurality of time intervals; combine the oil, gas, and/or water production data per time interval of the plurality of time intervals to obtain a fluid production for the time interval; calculate, per time interval of the plurality of time intervals, a fluid production rate as a function of the effective fluid production time and the fluid production of the time interval; and normalize the fluid production rate per time interval of the plurality of time intervals using a normalization factor that is available in the production data received; and analyze effectiveness of treatments applied to a well of the respective one or more wells using the well's normalized fluid production rate of the plurality of time intervals”.
Regarding Claim 20, the claim recites “A non-transitory computer readable storage medium and one or more computer programs embedded therein, the computer programs comprising instructions, which when executed by a computer system, cause the computer system to: for respective one or more wells: receive production data associated with a plurality of time intervals; determine oil, gas, and/or water production data from the production data per time interval of a plurality of time intervals; determine an effective fluid production time for production of the oil, gas, and/or water per time interval of the plurality of time intervals; combine the oil, gas, and/or water production data per time interval of the plurality of time intervals to obtain a fluid production for the time interval; calculate, per time interval of the plurality of time intervals, a fluid production rate as a function of the effective fluid production time and the fluid production of the time interval; and normalize the fluid production rate per time interval of the plurality of time intervals using a normalization factor that is available in the production data received; and83030772v1Appl. No.: PCT/US2019/046508 Amdt. Dated: July 14, 2020analyze effectiveness of treatments applied to a well of the respective one or more wells using the well's normalized fluid production rate of the plurality of time intervals”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and  mental processes (concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions). 	
In claim 1, the steps of “combining the oil, gas, and/or water production data per time interval of the plurality of time intervals to obtain a fluid production for the time interval”; “calculating, per time interval of the plurality of time intervals, a fluid production rate as a function of the effective fluid production time and the fluid production of the time interval”; and “normalizing the fluid production rate per time interval of the plurality of time intervals using a normalization factor that is available in the production data received” are mathematical concepts, therefore, they are considered to be abstract ideas (see for example: [0018], [0038] and [0046]). The step of “analyzing effectiveness of treatments applied to a well of the respective one or more wells using the well's normalized fluid production rate of the plurality of time intervals” is a mental process, therefore, it is considered to be an abstract ideas (see for example: [0018]).
In claim 12, the steps of “combining the oil, gas, and/or water production data per time interval of the plurality of time intervals to obtain a fluid production for the time interval”; “calculating, per time interval of the plurality of time intervals, a fluid production rate as a function of the effective fluid production time and the fluid production of the time interval”; and “normalizing the fluid production rate per time interval of the plurality of time intervals using a normalization factor that is available in the production data received” are mathematical concepts, therefore, they are considered to be abstract ideas (see for example: [0018], [0038] and [0046]). The step of “analyzing effectiveness of treatments applied to a well of the respective one or more wells using the well's normalized fluid production rate of the plurality of time intervals” is a mental process, therefore, it is considered to be an abstract ideas (see for example: [0018]).
In claim 20, the steps of “combine the oil, gas, and/or water production data per time interval of the plurality of time intervals to obtain a fluid production for the time interval”; “calculate, per time interval of the plurality of time intervals, a fluid production rate as a function of the effective fluid production time and the fluid production of the time interval”; and “normalize the fluid production rate per time interval of the plurality of time intervals using a normalization factor that is available in the production data received” are mathematical concepts, therefore, they are considered to be abstract ideas (see for example: [0018], [0038] and [0046]). The step of “analyze effectiveness of treatments applied to a well of the respective one or more wells using the well's normalized fluid production rate of the plurality of time intervals” is a mental process, therefore, it is considered to be an abstract ideas (see for example: [0018]).
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The claim comprises the following additional elements:
In Claim 1: for respective one or more wells: receiving production data associated with a plurality of time intervals; determining oil, gas, and/or water production data from the production data per time interval of a plurality of time intervals; determining an effective fluid production time for production of the oil, gas, and/or water per time interval of the plurality of time intervals.
The preamble in Claim 1, “A method, implemented by a computer, for analyzing effectiveness of applied treatments or characterizing a landing zone” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. In addition, a generic computer is generally recited and therefore, not qualified as a particular machine. The additional element “for respective one or more wells: receiving production data associated with a plurality of time intervals” is not qualified for a meaningful limitation because it represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception. The additional elements “determining oil, gas, and/or water production data from the production data per time interval of a plurality of time intervals; determining an effective fluid production time for production of the oil, gas, and/or water per time interval of the plurality of time intervals” are recited in generality and not qualified for meaningful limitations, therefore, only add insignificant extra-solution activities to the judicial exception. In conclusion, the above additional 
In Claim 12: a processor; a memory accessible by the processor; instructions stored in the memory and executable by the processor to instruct the system to: for respective one or more wells: receive production data associated with a plurality of time intervals; determine oil, gas, and/or water production data from the production data per time interval of a plurality of time intervals; determine an effective fluid production time for production of the oil, gas, and/or water per time interval of the plurality of time intervals.
The preamble in Claim 12 “A computer system for analyzing effectiveness of applied treatments or characterizing a landing zone” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element “a processor; a memory accessible by the processor; instructions stored in the memory and executable by the processor to instruct the system to: for respective one or more wells” is not qualified for a meaningful limitations because a generic processor and a generic memory are generally recited and therefore, not qualified as particular 
In Claim 20: A non-transitory computer readable storage medium and one or more computer programs embedded therein, the computer programs comprising instructions, which when executed by a computer system, cause the computer system to: for respective one or more wells: receive production data associated with a plurality of time intervals; determine oil, gas, and/or water production data from the production data per time interval of a plurality of time intervals; determine an effective fluid 
In Claim 20, additional element of “A non-transitory computer readable storage medium and one or more computer programs embedded therein, the computer programs comprising instructions, which when executed by a computer system, cause the computer system to” is not qualified for a meaningful limitation because a generic computer and a generic computer storage medium are generally recited and therefore, not qualified as particular machines. The additional element “for respective one or more wells; receive production data associated with a plurality of time intervals” is not qualified for a meaningful limitation because it represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception. The additional elements “determining oil, gas, and/or water production data from the production data per time interval of a plurality of time intervals; determining an effective fluid production time for production of the oil, gas, and/or water per time interval of the plurality of time intervals” are recited in generality and not qualified for meaningful limitations, therefore, only add insignificant extra-solution activities to the judicial exception. In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial 
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
For example, determining oil, gas, and/or water production data from the production data per time interval of a plurality of time intervals is disclosed by “Fulford US 20170114617”, Abstract, [0017], [0030], [0049], [0052], [0053]; and “Zhang US 20160177679”, [0191], [0339], [0348].
For example, determining an effective fluid production time for production of the oil, gas, and/or water per time interval of the plurality of time intervals is disclosed by “Anderson US 20170364795”, [0010], [0012]; and “Castillo US 20090194274”, [0002], [0004], [0103], [0176].
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-11, and 13-19 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong 
The dependent claims are, therefore, also ineligible.

Conclusion
Claims 1-20 do not have prior arts rejections but they are rejected under 35 U.S.C. 101.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863